88 F.3d 1408
UNITED STATES of America, Plaintiff-Appellee,v.Christian Shawn HARKRIDER, Defendant-Appellant.
No. 95-50736

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
July 11, 1996.
Richard L. Durbin, Jr., Asst. U.S. Attorney, Office of the United States Attorney, San Antonio, TX, for plaintiff-appellee.
Adrienne Urrutia, Assistant Federal Public Defender, Office of the Federal Public Defender, San Antonio, TX, for defendant-appellant.
Appeal from the United States District Court for the Western District of Texas.
Before SMITH, BENAVIDES and DENNIS, Circuit Judges.
PER CURIAM:


1
Christian Shawn Harkrider entered a conditional guilty plea to a one-count indictment charging him with possession of a firearm by a convicted felon and alleging an enhancement under the Armed Career Criminal Statute.   Harkrider reserved the right to appeal the constitutionality of 18 U.S.C. § 922(g).


2
Harkrider was convicted for violation of § 922(g)(1) that makes it unlawful for a convicted felon "to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition which has been shipped or transported in interstate or foreign commerce."  18 U.S.C. § 922(g).   He contends that Section 922 is unconstitutional because it is beyond Congress' authority under the Commerce Clause.   We disagree.   Joining several other circuits, we held, in United States v. Rawls, 85 F.3d 240 (5th Cir.1996) (per curiam), Section 922(g) to be constitutional.   See United States v. Sorrentino, 72 F.3d 294, 296-97 (2d Cir.1995);  United States v. Bell, 70 F.3d 495, 497-98 (7th Cir.1995);  United States v. Bolton, 68 F.3d 396, 400 (10th Cir.1995), cert. denied --- U.S. ----, 116 S. Ct. 966, 133 L. Ed. 2d 887 (1996);  United States v. Rankin, 64 F.3d 338, 339 (8th Cir.), cert. denied, --- U.S. ----, 116 S. Ct. 577, 133 L. Ed. 2d 500 (1995);  United States v. Hanna, 55 F.3d 1456, 1462 & n. 2 (9th Cir.1995).


3
For the above reasons, we AFFIRM the district court's denial of Harkrider's motion to dismiss the indictment based on the alleged unconstitutionality of 18 U.S.C. § 922(g).